DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 10/15/2020 amending Claims 1 and 15 and adding new Claims 21 – 24. Claims 1, 4, 5, 7, 9 – 17 and 21 – 24 are examined.  Claims 18-20 remain withdrawn from consideration as a result Applicant reply to the Restriction Requirement mailed on 08/28/2019.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2020 has been entered.
Improper Markush Grouping Rejection
Claims 1, 4, 5, 7, 9 – 17 and 21 – 24 are rejected on the basis that Claim 1 contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a "single structural similarity" and a common use. A Markush grouping meets these requirements 
The Markush grouping of the first alternative (lines 16-20 of claim 1 beginning with “the thermal break is defined by” encompassing the embodiment of fig. 1 or fig. 2) and the second alternative (lines 21-27 of claim 1 beginning with “the thermal break is disposed between” encompassing the embodiment of fig. 3) is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
The first alternative could not be substituted for the second alternative because this would involve 1) different cooling arrangements and 2) different risks of silicide formation (see annotated figs. 2 and 3 below).  For example replacing the thermal break structure of fig. 3 with the thermal break structure of fig. 1 or fig. 2 would not permit use of cooling fluid path 200 (see examiner combined figs. 1 and 3 below).  In addition because the two embodiments below have different configurations of contact between the first article and second article the risk of formation of silicides that degrade the metal material can be different (see applicant specification pars. [0003] and [0015]).  

    PNG
    media_image1.png
    499
    819
    media_image1.png
    Greyscale
[AltContent: textbox (potential higher risk of silicide formation and no cooling of first article with cooling fluid 200)][AltContent: arrow][AltContent: textbox (second article )][AltContent: arrow][AltContent: textbox (First Alternative)]
[AltContent: textbox (higher risk of silicide formation)][AltContent: arrow]
    PNG
    media_image3.png
    439
    759
    media_image3.png
    Greyscale
[AltContent: textbox (first article )][AltContent: arrow][AltContent: textbox (Second Alternative)]
[AltContent: arrow][AltContent: textbox (first article )][AltContent: arrow][AltContent: textbox (Second Alternative)]
    PNG
    media_image5.png
    162
    760
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    37
    93
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    284
    719
    media_image7.png
    Greyscale
[AltContent: textbox (cooling channel housing cooling fluid 200 blocked)][AltContent: arrow][AltContent: textbox (Examiner Combined Figures 1 and 3 (first article 102 of Figure 3 superimposed on second article 104 of Figure 1): showing lack of single structural similarity such that such that each member of Markush grouping could be substituted one for the other, with the expectation that the same intended result would be achieved)]
Further Applicant specification points to different embodiments have differing needs of active cooling.  Moreover the first alternative of claim 1 does not require any active cooling at all.  There is also no statement in applicant specification regarding the first and second alternatives being functional equivalents.  Therefore it does not appear that the first and second alternatives share a common use such that they are functional equivalents.  
Therefore when considering the claimed and disclosed (in applicant specification and drawings) first and second alternatives the Markush grouping of Claim 1 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims consistent with the Restriction Requirement mailed on 08/28/2019 and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claims dependent thereon are rejected for the same reasons. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 5, 7, 9 – 17 and 21 – 24
There does not appear to be support in the original disclosure for the claim 1 phrase “at least one interface structure disposed laterally entirely within the first surface area and the second surface area” (lines 8-9).  Newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure (MPEP 2163 I. B.).  Applicant has pointed to figures 1-8 for support.  For the entire lateral portions of the at least one interface structure to be disposed within both the first and second areas, the lateral portions of the at least one interface structure that extends into the page of applicant figure 3 for example would have to be shown.  Figure 8 appears to provide support for either 1) at least one interface structure 106 disposed laterally entirely within a first surface area of the first article 102; or 2) at least one interface structure 106 disposed laterally entirely within the second surface area, but not both.  Therefore there does not appear to be explicit support for the instant claim limitation in the original disclosure and the instant limitation is not an inherent feature of turbine components.  Further it does not appear that the cross section shown in fig. 3 for example implies that the entire lateral portions of the at least one interface structure that extend into the page of figure 3 are within the first and second areas.
Claims dependent thereon are rejected for the same reasons.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, 7, 9 – 17 and 21 – 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim 1 phrase “the at least one interface structure … at least partially surrounding the thermal break, the at least one interface structure surrounding the thermal break on at least two sides of the thermal break” (lines 22-25) makes the claim indefinite because it is not clear if the claim requirement is that 1) the thermal break be surrounded such as in the rectangular interface structures 106 in fig. 7 on right side or if the claim requirement is 2) more broad and only requires the interface structure at least partially surround the thermal break on at least two sides of the thermal break such as in for example fig. 3.  If the former it appears to be unclear why “partially surrounding” is used.
Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 9, 17, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 20140093379 A1 (Tibbott).
As to claim 1, Tibbott discloses (figs. 5 and 6 below) an apparatus 300, comprising: 
a first article 410, the first article being a metal (pars. [0036] and [0088]) and having a first surface extending laterally across a first surface area; 
a second article 400, the second article being a ceramic matrix composite (CMC) (par. [0088], top) and having a second surface extending laterally across a second surface area, the second surface facing the first surface across a gap between the first article and the second article; 
at least one interface structure disposed laterally entirely within the first surface area and the second surface area and extending across the gap between the first article and the second article, the first article and the second article being in contact with one another through the interface structure; and 
a thermal break directly adjacent to the at least one interface structure, the thermal break interrupting a thermal conduction path from the second article to the first article, 
wherein: 
the thermal break is defined by one of the first article and the second article, the thermal break being partitioned from the other of the first article and the second article by a portion of the first article or the second article defining the thermal break, the portion constituting the at least one interface structure; or 


    PNG
    media_image11.png
    861
    673
    media_image11.png
    Greyscale
[AltContent: textbox (interface structures)][AltContent: textbox (lateral)][AltContent: textbox (second surface)][AltContent: arrow][AltContent: textbox (first surface)][AltContent: arrow][AltContent: textbox (gap)][AltContent: arrow][AltContent: textbox (thermal break)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image12.png
    679
    424
    media_image12.png
    Greyscale
[AltContent: textbox (cooling across width)][AltContent: arrow]
As to claim 4
As to claim 5, Tibbott discloses (figs. 5 and 6 above) the turbine component 300 is selected from the group consisting of a nozzle 300, a bucket, a shroud, a combustor, a combustion liner, a transition piece, an exhaust frame, and combinations thereof.
As to claim 9, Tibbott discloses (figs. 5 and 6 above) the CMC is selected from the group consisting of carbon-fiber-reinforced silicon carbides (C/SiC), silicon-carbide-fiber- reinforced silicon carbides (SiC/SiC) (par. [0110], top), carbon-fiber-reinforced silicon nitrides (C/Si3N4), and combinations thereof.
As to claim 17, Tibbott discloses (figs. 5 and 6 above) the first article 410 directly contacts the second article 400 at the interface structure, and the interface structure is free of thermal barrier coatings and environmental barrier coatings (environmental coating can be potentially applied to second article 400 and if so can be applied to only the outer portion that does not come into contact with the at least one interface structure of the first article 410 (par. [0009]; par. [0110], top).
As to claim 21, Tibbott discloses (figs. 5 and 6 above) the turbine component 300 is a nozzle.
As to claim 22, Tibbott discloses (figs. 5 and 6 above) the turbine component 300 is a bucket (par. [0111]: “rotor blade”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 7, 10, 11, 12, 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,782,294 (Froemming) in view of US 20070144178 A1 (Burd), as evidenced by Pub. No.: US 2018/0292090 A1 (Dyer).
As to claim 1, Froemming teaches (fig. 1 below) an apparatus 10, comprising: 
a first article 12 18 having a first surface extending laterally across a first surface area (area of first surface); 
a second article 16 having a second surface extending laterally across a second surface area (area of second surface), the second surface facing the first surface across a gap between the first article and the second article; 
at least one interface structure disposed laterally entirely within the first surface area and the second surface area and extending across the gap between the first article and the second article, the first article and the second article being in contact with one another through the interface structure (col. 3, ll. 1-6; col. 35-38); and 
a thermal break directly adjacent to the at least one interface structure, the thermal break interrupting a thermal conduction path from the second article to the first article, 

the thermal break is defined by one of the first article and the second article, the thermal break being partitioned from the other of the first article and the second article by a portion of the first article or the second article defining the thermal break, the portion constituting the at least one interface structure; or 
the thermal break is disposed between the first article 12 and the second article 16, the at least one interface structure protruding from at least one of the first article 12 and the second article and at least partially surrounding (fully surrounding) the thermal break, the at least one interface structure surrounding the thermal break on at least two sides (four sides) of the thermal break 2Application No.: 15/428,462 Attorney Docket No.: 316065/22113-0358-01and being arranged and configured1 to be actively2 (moving cooling air flows into thermal break through apertures 34 and out of thermal break through apertures 45) cooled (the moving cooling air within the thermal break is pressurized, col. 3, ll. 1-6) and therefore at least a portion of the moving cooling air moving through the thermal break will cool a face of the thermal break across a width of the face of the thermal break; see fig. 1 below) from the thermal break across a width of the at least one interface structure, but does not explicitly teach the first article 12 being a metal and the second article 16 being a ceramic matrix composite (CMC).

    PNG
    media_image15.png
    489
    460
    media_image15.png
    Greyscale
[AltContent: textbox (first surface)][AltContent: arrow][AltContent: textbox (second surface)][AltContent: arrow][AltContent: textbox (gap)][AltContent: arrow][AltContent: arrow][AltContent: textbox (interface structure)][AltContent: arrow][AltContent: arrow][AltContent: textbox (thermal break)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (actively cooled face across a width of the interface structure )][AltContent: arrow][AltContent: arrow][AltContent: textbox (width)][AltContent: arrow]
Burd teaches (fig. 2 below) a first article (heat shield panels 16 including ribs 24) being a metal (par. [0024], middle: “refractory alloy”); and a second article (support shell 14) being a ceramic matrix composite (CMC) (par. [0024], top).

    PNG
    media_image17.png
    531
    891
    media_image17.png
    Greyscale
[AltContent: textbox (ribs)][AltContent: arrow][AltContent: arrow]

As to claim 4, Froemming in view Burd teach the current invention as claimed and discussed above.  Froemming further teaches the apparatus 10 is a turbine component (col. 1, ll. 11-13).
As to claim 5, Froemming in view Burd teach the current invention as claimed and discussed above.  Froemming further teaches the turbine component is selected from the group consisting of a nozzle, a bucket, a shroud, a combustor, a combustion liner, a transition piece, an exhaust frame (combustion gases are exhausted from the a combustor of Froemming and expanded in a turbine of Froemming and exhausted from the turbine with the aircraft frame; col. 1, ll. 12-14), and combinations thereof.
As to claim 7, Froemming in view Burd teach the current invention as claimed and discussed above.  As previously discussed above Burd teaches (fig. 4 above) the metal is selected from the group consisting of iron-based alloys, steels, carbon steels, stainless steels, 9Cr-12Cr stainless steels, nickel-based alloys, cobalt-based alloys, titanium-based alloys, titanium- aluminum alloys, refractory alloys (par. [0024], middle: “refractory alloy”), superalloys, iron-based superalloys, nickel-based superalloys, cobalt-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify Froemming with the teachings of Burd (i.e., to configure the Froemming heat shield panels from a refractory alloy and the Froemming shell from a CMC) for the purpose of facilitating using materials for the inner liner heat shields and outer shell capable of withstanding the extreme temperatures generated during the combustion process (Burd par. [0002]) to provide a more efficient burning of fuel (Burd par. [0004], middle).
As to claim 10, Froemming in view Burd teach the current invention as claimed and discussed above.  Froemming further teaches (fig. 1 above) the thermal break includes an insulator (within interface structures forming thermal break is flowing air from apertures 45).
As to claim 11, Froemming in view Burd teach the current invention as claimed and discussed above.  Froemming further teaches (fig. 1 above) the insulator is selected from the group consisting of air, static air, flowing air (within interface structures forming thermal break is flowing air from apertures 45), vacuum, zirconia, silicon nitride, rare earth materials, rare earth oxides, yttria, compressed rare earth oxide powders, and combinations thereof.
As to claim 12
As to claim 14, Froemming in view Burd teach the current invention as claimed and discussed above.  Froemming further teaches (fig. 1 above) the hollow feature is arranged and configured to receive (using apertures 45) and transmit (using apertures 34) a flow of a cooling fluid (col. 5, l. 4).
As to claim 24, Froemming in view Burd teach the current invention as claimed and discussed above.  Froemming further teaches the turbine component is a transition piece or an exhaust frame (combustion gases are exhausted from a combustor of Froemming and expanded in a turbine of Froemming and exhausted from the turbine with the aircraft frame; col. 1, ll. 12-14).
Claim 1, 12 – 16 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 2016/0258311 A1 (Varney ‘311) in view of Pub. No.: US 2017/0204736 A1 (Varney ‘736).
As to claim 1, Varney ‘311 teaches (fig. 4 above) an apparatus 20, comprising: 
a first article 24, first article being a metal (par. [0040]); 
a second article 24 83 87, the portion 24 of the second article being a ceramic matrix composite (CMC) (par. [0045]); 
at least one interface structure, the first article 24 and the second article 24 83 87 being in contact with one another through the interface structure; and 
a thermal break 44 directly adjacent to the at least one interface structure, the thermal break 44 interrupting a thermal conduction path from the second article to the first article (thermal break 44 contains cooling air), 
wherein: 
the thermal break is defined by one of the first article and the second article, the 
the thermal break 44 is disposed between the first article 24 and the second article 24 83 87, the at least one interface structure protruding from at least one of the first article and the second article and at least partially surrounding the thermal break, the at least one interface structure surrounding (shroud 20 is annular and the two portions 82 and 86 of the thermal break provide surrounding structures) the thermal break on at least two sides of the thermal break and being arranged and configured to be actively cooled from the thermal break across a width of the at least one interface structure (cooling air enters thermal break 44 from holes 84 and cools interface structure (see annotation below) wherein cooing air exits through holes 883), but does not explicitly teach the portion 83 87 (i.e., seals between carrier 22 and blade track 24) of the second article being a ceramic matrix composite (CMC).
Varney ‘736 teaches portion 73 (i.e., seals between carrier 16 and blade track) of being a ceramic matrix composite (CMC) (par. [0078], bottom).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify Varney ‘311 with the teachings of Varney ‘736 (i.e., to configure the seals portion of the second article of Varney ‘311 of CMC) for the purpose of facilitating using material adapted to withstand the high temperature gases that act on turbine blades (Varney ‘311 par. [0045]).

    PNG
    media_image19.png
    644
    826
    media_image19.png
    Greyscale
[AltContent: textbox (interface structure)][AltContent: arrow][AltContent: arrow]
As to claim 12, Varney ‘311 in view Varney ‘736 teach the current invention as claimed and discussed above.  Varney ‘311 further teaches (fig. 4 above) the thermal break 44 includes a hollow feature 44.
As to claim 13, Varney ‘311 in view Varney ‘736 teach the current invention as claimed and discussed above.  Varney ‘311 further teaches (fig. 4 above) the hollow feature is selected from the group consisting of a channel, a straight-path channel, a curved-path channel, an annular-path channel 44, a triangular-path channel, a square-path channel, a rectangular-path channel, a pocket, a triangular pocket, a square pocket, a rectangular pocket, a circular pocket, an elliptical pocket, and combinations thereof.
As to claim 14, Varney ‘311 in view Varney ‘736 teach the current invention as claimed and discussed above.  Varney ‘311 further teaches (fig. 4 below) the hollow 
As to claim 15, Varney ‘311 in view Varney ‘736 teach the current invention as claimed and discussed above.  Varney ‘311 further teaches (fig. 4 above) the interface structure includes a plurality of exhaust structures (88; or 88, 964 and 98) in fluid communication with the hollow, the plurality of exhaust structures arranged and configured to receive the flow of cooling fluid from the hollow feature 44 and exhaust the flow of cooling fluid to the gap.
As to claim 16, Varney ‘311 in view Varney ‘736 teach the current invention as claimed and discussed above.  Varney ‘311 further teaches (fig. 4 above) the plurality of exhaust structures is selected from the group consisting of cooling holes (88; or 88, 96 and 98), cooling slots, cooling channels, and combinations thereof.
As to claim 23, Varney ‘311 in view Varney ‘736 teach the current invention as claimed and discussed above.  Varney ‘311 further teaches (fig. 4 above) the turbine component is a shroud 20.
Response to Arguments
Applicant's arguments received on 10/15/2020 ("Remarks") have been considered but are moot in view of the new ground(s) of rejection that was necessitated by applicant's amendment. However, to the extent possible, applicant arguments have been addressed in the body of the rejections, at the appropriate locations, and below.

As to prong 1 applicant states that “at least one interface structure and a thermal break directly adjacent to the at least one interface structure, the thermal break interrupting a thermal conduction path from the second article to the first article … is the single structural similarity” (Remarks p. 7).  However applicant does not provide any evidence that the claimed alternatives belong to the same recognized physical class or to the same art-recognized class.  When alternatives are from the same physical or art class it is expected that the members behave the same way such that each member could be substituted one for the other with the expectation that the same intended result will be achieved.  When applicant applies this rule applicant states “FIGS. 2 and 4 could 
The embodiment of figure 3 is the elected species.  Therefore the Markush member encompassing the embodiment of figure 3 should be included in the grouping of Markush alternative members.  In other words substituting the thermal break and interface structure of figure 3 with the thermal break and interface structure of fig 2 would not be compatible because 1) both articles would be made with the same material and 2) cooling fluid originating from the article without the thermal break would not be able to supply the originating cooling fluid to the thermal break due to the partition.  
From a perspective of claim 1 the “thermal break being partitioned from the other of the first article and the second article” of Markush alternative one (ll. 16-20) if substituted into alternative two (ll. 21-27) precludes the article that doesn’t define the thermal break of alternative two from supplying cooling fluid for “active cooling” of the article defining the thermal break of the second alternative (ll. 21-27).  Therefore the first prong above is not satisfied.
Applicant states that “members of the Markush group are defined not by the figures but by the claim language itself”.  In response it does not appear that the claimed members can be interpreted in vacuum and there must be some reference to the specification.  For example members “share a common use when they are disclosed 
A typo in annotated drawing has been corrected as pointed out by applicant although it is not clear why applicant thinks the typo results in improper analysis.  Applicant states “Both alternatives are clearly capable of running cooling fluid through the first article into the at least one interface structure to cool the interface structure, and then exhaust the cooling fluid into the gap.” (Remarks p. 7).  The claimed Markush alternatives are two different thermal break/interface structure combinations and therefore it is not clear why applicant is comparing an article with a thermal break/interface structure with to article without a thermal break/ interface structure.  Applicant mentions that Figs. 2 and 4 can be combined.  However for a proper Markush grouping each of the members including those encompassing fig. 3 must also be included as discussed above.
Applicant discusses silicide formation.  An embodiment with the claimed “thermal break being partitioned” wherein the thermal break and partitioning are included with the article that is CMC is a configuration wherein the thermal break is displaced from the article that is metal and therefore cooling provided by thermal break is different.  Examiner is not aware of any requirement that the effects be identical as applicant states however it appears the structure with partitioning is fundamentally a different structure regarding substitutability.
Next applicant states that the Patent Office has misstated the test for the second prong.  In response the test for the second prong as stated above is that the Markush In re Ruff, or 2) is a paraphrase of the second prong rule cited above.

Conclusion
The prior art made of record and not relied upon to teach prior art is considered pertinent to applicant's disclosure including:
US 5363643 (fig. 14) appears to teach claim 1 wherein the claimed “article” can include adjacent liner segments;
Pub. No. US 20030175122 A1 discloses an “article” of a gas turbine can include many structures (par. [0005] and claim 1);
US 20140130504 A1 and US 20180194688 A1 teach structures for a combustor liner and a transition duct and gas turbine exhaust can be interchangeable; 
US 20160222806 A1 and US 20150184522 A1 teach a “partition” regarding thermal break; and
US 20140360196 A1 and Pub. No.: US 2018/0292090 A1 discuss active cooling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
/MARC AMAR/
Examiner
Art Unit 3741




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The phrase “configured to be actively cooled from the thermal break across a width of the at least one interface structure” is intended use (MPEP 2112.01) and the structure of Froemming in view Burd is capable of performing the claimed limitation as discussed in the claim 1 analysis.
        2 Active cooling does not require moving through the thermal break via an exhaust aperture for example; see Pub. No.: US 2018/0292090 A1 (Dyer) (par. [0022]); i.e., active cooing can be within the body surrounding the thermal break such as within the thermal break.
        3 The plurality of holes 88 satisfies the claim limitation however holes 96 also capable permitting exit of cooling air and thus cooling across width of portion 82 of interface structure wherein interface structure comprises portions 82 and 86 similar to applicant fig. 3.
        4 It is noted the phrase “configured to … the flow of cooling fluid to the gap” is intended use (MPEP 2112.01).  Exhaust holes 96 and 98 are capable of exhausting cooling air to the gap.  When the direction of air is limited to one direction arrows such as 153 and 184 are used.